 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.1
 
EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into effective
as of May 1, 2007 by and between Digirad Ultrascan Solutions, Inc., a Delaware
corporation (the “Company”), and Matthew G. Molchan (“EMPLOYEE”).  The Company
and EMPLOYEE are hereinafter collectively referred to as the “Parties” and
individually referred to each or any as a “Party.”
 
RECITALS
 
A.  WHEREAS, the Company wishes to employ EMPLOYEE on the terms and conditions
set forth in this Agreement; and
 
B.  WHEREAS, EMPLOYEE desires to become an employee of the Company on the terms
and conditions set forth in this Agreement.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the promises and the mutual covenants herein
contained, and for other good and valuable consideration, the sufficiently of
which is hereby acknowledged, the Parties, intending to be legally bound, agree
as follows:
 
1.           Employment.
 
1.1           Title/Responsibilities.  EMPLOYEE shall serve as the Company's
Chief Operating Officer (“COO”) and shall have the duties, responsibilities and
authority of such position, unless otherwise reasonably determined from time to
time by the President of Digirad Imaging Solutions, Inc. (“DIS”).  EMPLOYEE
shall do and perform all services, acts, or responsibilities necessary or
advisable to carry out his duties as COO of the Company as assigned by DIS.
 
1.2           Full Time Attention.  Other than reasonable time to manage the
affairs of Ultrascan, Inc. (which shall be renamed immediately after the date
hereof), EMPLOYEE shall devote his best efforts and full business time attention
to the performance of the services customarily incident to such position and to
such other services as the President of DIS may reasonably request.
 
1.3           Other Activities.  Except upon the prior written consent of the
President of DIS, EMPLOYEE shall not during the period of employment engage,
directly or indirectly, in any other business activity (whether or not pursued
for pecuniary advantage) that is or may be competitive with, or that might place
him in a competing position to that of the Company or any other corporation or
entity that directly or indirectly controls, is controlled by, or is under
common control with the Company (an “Affiliated Company”), provided that
EMPLOYEE may own less than two percent of the outstanding securities of any such
publicly traded competing corporation.
 


 
 

--------------------------------------------------------------------------------

 
 
1.4           Relocation.  The Company shall not require EMPLOYEE to relocate
his home outside of the greater Atlanta metropolitan area to fulfill his duties
and responsibilities as an employee of the Company without the EMPLOYEE's
consent.
 
1.5           Term of Agreement.  The terms of this Agreement shall govern
EMPLOYEE's employment with the Company from the date hereof (“Commencement
Date”) until four (4) years from the Commencement Date (the “Term”), unless
terminated earlier pursuant to Section 4.
 


 
2.           Compensation.
 
2.1           Base Salary.  Beginning on the date EMPLOYEE commences his duties
as COO of the Company, Company shall pay EMPLOYEE a salary (the “Base Salary”)
of two hundred twenty thousand Dollars ($220,000.00) per year, payable every two
weeks in accordance with the Company's payroll practices for employees.
 
2.2           Other Compensation.  In addition to the Base Salary payable to
EMPLOYEE hereunder, EMPLOYEE shall be entitled to the following benefits:
 
2.3           Performance Bonus.  Beginning in 2007, EMPLOYEE shall be eligible
to receive an annual performance bonus equal to up to forty (40) percent of Base
Salary conditioned upon achievement of certain Company performance milestones as
well as performance milestones personal to EMPLOYEE, all to be established and
determined by the President of DIS.  The President of DIS, in his reasonable
discretion, determines whether such personal performance milestones have been
attained.  Advance payments against the maximum prospective performance bonus
shall be made on a quarterly basis, with a twenty-five (25) percent hold-back
per quarter.  The actual amount of the performance bonus shall be determined at
the end of each fiscal year and after audited financial statements for the
Company have become available, and payments made shall be reconciled against
payments due.  Notwithstanding the foregoing, EMPLOYEE shall not be required to
make payments to the Company for any such adjustment.   For fiscal year 2007,
the performance bonus will be calculated on a pro-rata basis on the Commencement
Date of this Agreement.
 
2.4           Stock Options.  Contingent upon EMPLOYEE commencing his duties as
COO on the Commencement Date and approval by the board of directors of Digirad
Corporation, EMPLOYEE shall be eligible to receive from the Company stock
options granting the EMPLOYEE the right to purchase thirty-five thousand
(35,000) shares of Digirad Corporation's common stock that will grant and price
effective three business days after Digirad's quarterly earnings release for the
most current quarter subsequent to the Commencement Date, or the next day the
NASDAQ stock market is open if the NASDAQ stock market is closed three business
days after the earnings release.  One-fourth (1/4th) of the shares subject to
the option shall vest and become exercisable one year after the grant date, and
an additional one forty-eighth (1/48th) of the shares subject to the option
shall vest and become exercisable on the corresponding day of each month
thereafter, or to the extent such a month does not have the corresponding day,
on the last day of any such month, until all the shares are vested and
exercisable, subject to EMPLOYEE continuing to be an employee on each such date.
 
 
 
 

--------------------------------------------------------------------------------

 
 
2.5           Benefits.  Employee shall be entitled to Benefits to which other
employees of the Company are entitled, on terms comparable thereto, including
but not limited to, participation in any and all pension and profit sharing
plans, group life insurance policies and plans, medical, health, dental and
disability insurance policies and plans, and the like, which may be maintained
by the Company, in its sole discretion, for the benefit of its employees.  The
currently effective waiting period for all health-related insurance benefits
(the first of the month following 30 days of employment) is applicable.
 
2.6           Paid Time Off.  EMPLOYEE shall be entitled to ten (10) days of
paid holidays annually and sixteen (16) days of paid time off the first year and
eighteen (18) days of paid time off the second year, accruing annually beginning
on the Commencement Date.
 
2.7           Expense Reimbursement.  The Company shall reimburse EMPLOYEE for
all reasonable out-of-pocket expenses incurred by him in the course of
performing his duties under this Agreement, which conform to the Company's
policies, including the Company's Code of Ethics and Compliance Code, in effect
from time to time with respect to travel, entertainment, gifts and other
business expenses, subject to the Company's requirements with respect to
reporting and documentation of such expenses pursuant to Company policy.
 
2.8           Withholdings.  Except as expressly stated herein, all of
EMPLOYEE's compensation shall be subject to customary federal, state, local and
other withholding taxes and any other employment taxes as are commonly required
to be collected or withheld by the Company.
 


 
3.           Termination.
 
3.1           Termination for Cause.  The Company shall terminate this Agreement
for Cause (as defined herein) by delivery of written notice to EMPLOYEE
specifying the cause or causes relied upon for such termination.  If EMPLOYEE's
employment under this Agreement is terminated by the Company for Cause before
the last day of any calendar month, EMPLOYEE shall be entitled to receive as
compensation for such calendar month the Base Salary set forth in Section 2.1
prorated to the date of termination on the basis of a 30-day calendar
month.  EMPLOYEE shall also be entitled to a severance payment of one hundred
(100) percent of four (4) months' Base Salary provided the conditions of Section
3.4 have been met.  Except as stated herein, EMPLOYEE will forfeit any claims to
any additional Performance Bonus or any other compensation or benefits.  Grounds
for the Company to terminate this Agreement for “Cause” shall include only the
occurrence of any of the following events:
 
 (a)           EMPLOYEE's willful misconduct or gross negligence in the
performance of his duties hereunder;
 


 
 

--------------------------------------------------------------------------------

 
 
(b)           EMPLOYEE's willful failure or refusal to perform in the usual
manner at the usual time those duties which he regularly and routinely performs
in connection with the business of the Company or such other duties reasonably
related to the capacity in which he is employed hereunder which may be assigned
to him by the President of DIS, if such failure or refusal has not been
substantially cured to the satisfaction of the Company's President within thirty
(30) days after written notice of such failure or refusal has been given by the
Company to EMPLOYEE;
 
 (c)           EMPLOYEE's performance of any material action when specifically
and reasonably instructed not to do so by the Company's President;
 
 (d)           EMPLOYEE engaging or in any manner participating in any activity
which is directly competitive with or intentionally injurious to the Company;
 
 (e)           EMPLOYEE's commission of any fraud, or use or appropriation for
his personal use or benefit of any funds, properties or opportunities of the
Company not authorized by the President to be so used or appropriated; or
 
 (f)           EMPLOYEE's conviction of any crime involving moral turpitude; or
 
 (g)           EMPLOYEE's willful or grossly negligent violation of the Code of
Ethics of Digirad Corporation.
 
No act or failure to act by the EMPLOYEE shall be considered “willful” or
“grossly negligent” if the EMPLOYEE acted (or failed to act) in good faith with
the reasonable belief that his actions or omissions were in the Company's best
interest.
 
Any notice of termination given pursuant to Section 3.1 shall effect termination
as of the date specified in such notice, or in the event no such date is
specified, on the last day of the month in which such notice is delivered.
 
3.2           Termination Without Cause.  The Company may voluntarily terminate
this Agreement, and EMPLOYEE's employment, without Cause at any time without
liability other than as set forth herein, for any reason not specified in
Section 3.1, by giving not less than thirty (30) days written notice to
EMPLOYEE.  Any such notice shall specify the exact date of termination (the
“Termination Date”).
 
(a)           If EMPLOYEE's employment under this Agreement is terminated by the
Company without Cause (as defined herein), EMPLOYEE shall be entitled to receive
(a) his Base Salary and the maximum amount of the Performance Bonus payable
hereunder and not yet paid, through the end of the Term hereof (“Termination
Payment”) and (b) a severance payment in the amount of one hundred forty (140)
percent of six (6) months base salary provided the conditions of Section 3.4
have been met.  The Termination Payment, however, shall be due only if, on the
Termination Date and as established by the next-available financial statements
for the month (and year-to-date) during which the employment was terminated, the
Company has achieved, on a prorated, straight-line basis, EBITDA goals (as
calculated on a GAAP basis) as set forth in Exhibit A attached hereto.  If such
EBITDA goals are not achieved as of the Termination Date, EMPLOYEE shall be
entitled only to (a) the Base Salary set forth in Section 3.1 prorated to the
date of termination on the basis of a 30-day calendar month, and (b) a severance
payment of one hundred and forty (140) percent of six (6) months Base Salary
provided the conditions in Section 3.4 have been met.
 
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           Such Termination Payment shall be paid over time in accordance
with the Company's general payroll practices, as and when such payments would
have been paid had EMPLOYEE's employment not been terminated, provided, however,
that to the extent any portion of the Termination Payment has not been paid by
March 14th of the year following the year of EMPLOYEE's Termination Date, any
and all unpaid portions of the Termination Payment not paid by that date shall
be paid in a single lump sum to EMPLOYEE on March 15th of the year following the
year of EMPLOYEE's termination.
 
3.3           EMPLOYEE may voluntarily terminate this Agreement upon no less
than thirty (30) days written notice of such termination submitted to the
President of DIS, and in such event EMPLOYEE shall be entitled only to such
payment as would have been due had EMPLOYEE been terminated for cause as defined
in Section 3.1, supra.
 
3.4           Notwithstanding anything in this Agreement to the contrary,
EMPLOYEE's right to receive the Termination Payment and severance payment is
conditioned upon EMPLOYEE's execution and delivery of a General Release,
releasing all claims EMPLOYEE may have or claim to have against the Company and
its respective agents and representatives, in a form acceptable to Company, in
its sole discretion, and confirmation of EMPLOYEE's non-compete and
non-solicitation agreements as outlined in Section 4.
 


 
4.           Non-Compete and Non-Solicitation Obligation.
 
4.1           EMPLOYEE acknowledges that this Agreement is entered into
concurrently with the sale to the Company of a business to which EMPLOYEE is a
key contributor, and that the Company is entrusting EMPLOYEE with continuing to
manage and grow all aspects of that business in his new capacity as an employee
of the Company as part of this sales transaction.  EMPLOYEE agrees that he shall
not (i) engage, directly or indirectly, in any other nuclear or ultrasound sales
or services business activity in the states of Georgia, Alabama and Tennessee,
or (ii) hire, solicit, or attempt to hire on behalf of himself or any other
party any employee or exclusive consultant of the Company for a period of time
determined as follows:
 
 (a)           For a period of two (2) years commencing on EMPLOYEE's
Termination Date, if EMPLOYEE's employment is terminated (i) by EMPLOYEE; or
(ii) for Cause as defined in Section 3.1; or (iii) at the end of the Term of
this Agreement; or (iv) without Cause, if EMPLOYEE is ineligible to receive the
Termination Payment because the Company has failed to achieve, on a
straight-line prorated basis, EBITDA goals as set for in Exhibit A attached
hereto; or
 


 
 

--------------------------------------------------------------------------------

 
 
(b)           If EMPLOYEE's employment is terminated without Cause, and EMPLOYEE
is eligible to receive the Termination Payment because the Company has achieved,
on a prorated basis, EBITDA goals as set forth in Exhibit A attached hereto,
either for the Term of this Agreement or for two years, whichever time period is
longer.
 
EMPLOYEE acknowledges that the non-compete and non-solicitation covenants in
this Agreement are limited in time and scope so as to be reasonable and
equitable to him and the Company.  EMPLOYEE and the Company agree that it is not
the Parties' intention to violate any public policy, statutory rule or
regulation, or common law by entering into this Agreement.  Accordingly, if any
part of the non-compete and non-solicitation covenants contained herein are
determined by an arbitrator or court of competent jurisdiction to be overly
broad thereby making the covenants unenforceable, the Parties agree that such
court or arbitrator shall substitute a reasonably judicially enforceable
limitation in place of the offensive part of the covenants and that as modified,
the covenants shall be fully enforceable as if set forth herein by the Parties
themselves in modified form.
 
4.2           Remedies for Breach.  If EMPLOYEE violates his non-competition and
non-solicitation obligations while receiving severance benefits or the
Termination Payment this will be considered a material breach and EMPLOYEE will
no longer be entitled to severance benefits of the Termination Payment.  The
Company shall also be entitled to all other remedies available by law or in
equity in the event of such breach.
 


 
5.           Death or Disability During Employment.
 
5.1           This Agreement shall terminate without notice upon the date of
EMPLOYEE's death or the date when EMPLOYEE becomes “completely disabled” as that
term is defined in Section 5.4
 
5.2           In the event of EMPLOYEE's death, all rights of EMPLOYEE to
compensation hereunder shall automatically terminate immediately upon his death,
except that EMPLOYEE's heirs, personal representatives or estate shall be
entitled to any unpaid portion of his Base Salary and accrued benefits earned up
to the date of his death.
 
5.3           In the event EMPLOYEE is disabled, EMPLOYEE shall be entitled to
receive such disability benefits as would apply to other senior EMPLOYEES in the
Company, subject to the terms and conditions of any such Company disability
program.
 
5.4           The term “completely disabled” as used in this Agreement shall
mean the inability of EMPLOYEE to perform his duties under this Agreement
because he has become permanently disabled within the meaning of any policy and
disability income insurance covering employees of the Company then in force.  In
the event the Company has no policy of disability income insurance covering
employees of the Company in force when EMPLOYEE becomes disabled, the term
“completely disabled” shall mean the inability of EMPLOYEE to perform his normal
and customary duties under this Agreement for a total of four (4) consecutive
months or a total of 180 days in any one-year period by reason of any
incapacity, physical or mental, based upon medical advice or an opinion provided
by a licensed physician, acceptable to the Company in its sole discretion,
determines to have incapacitated EMPLOYEE from satisfactorily performing all of
his usual services for the Company during the foreseeable future.  The action of
the Company shall be final and binding and the date such action is taken shall
be the date of such complete disability for purposes of this Agreement, and upon
such date this Agreement shall become null and void and of no further force and
effect.
 


 
 

--------------------------------------------------------------------------------

 
 
6.           Indemnification.
 
The Company agrees to indemnify EMPLOYEE to the full extent authorized or
permitted by Georgia law and the provisions of the Certificate and Bylaws of the
Company in effect on the date hereof, from and against all losses, damages,
liabilities, costs and expenses, including attorneys' fees and other legal
expenses, arising from the performance of EMPLOYEE's duties contemplated by this
Agreement during the Term.
 


7.           Proprietary and Confidential Information.
 
7.1           Proprietary Information and Inventions Assignment
Agreement.  EMPLOYEE represents and warrants that he has executed and delivered
to the Company the Company's Employee Proprietary Information and Inventions
Assignment Agreement, attached hereto and incorporated herein by
reference.  EMPLOYEE will not disclose, nor use in the performance of his
responsibilities at Digirad, any trade secret or other confidential information
of any former employer, unless he first obtains written authorization for its
disclosure and use.
 
7.2           Preservation and Return of Property.  EMPLOYEE will exercise
reasonable care, consistent with good business judgment to preserve in good
working order, subject to reasonable wear and tear from authorized usage, and to
prevent loss of, any equipment, instruments or accessories of the Company in his
custody for the purpose of conducting the business of the Company.  Upon
request, EMPLOYEE will promptly surrender the same to the Company at the
conclusion of his employment, or if not surrendered, EMPLOYEE will account to
the Company to its reasonable satisfaction as to the present location of all
such instruments or accessories and the business purpose for the placement at
such location.  At the conclusion of EMPLOYEE's employment with the Company, he
agrees to return such instruments or accessories to the Company or to account
for same to the Company's reasonable satisfaction.
 
7.3           No Inconsistent Agreements.  EMPLOYEE affirms that he has no
agreement with any other Party that would preclude his compliance with any
obligations under this Agreement.
 


 
 

--------------------------------------------------------------------------------

 
 
8.           Assignment and Binding Effect.
 
8.1           Assignment.  This Agreement shall be binding upon and insure to
the benefit of EMPLOYEE and EMPLOYEE's heirs, executors, administrators, estate,
beneficiaries, and legal representatives.  Neither this Agreement nor any rights
or obligations under this Agreement shall be assignable by either Party without
the prior express written consent of the other Party.  This Agreement shall be
binding upon and inure to the benefit of the Company and its successors, assigns
and legal representatives.
 


 
9.           Notices.
 
9.1.           Notices.  All notices or demand of any kind required or permitted
to be given by the Company or EMPLOYEE under this Agreement shall be given in
writing and shall be personally delivered (and receipted for) or sent by
facsimile (with confirmation of receipt), or sent by recognized commercial
overnight courier, or mailed by certified mail, return receipt requested,
postage prepaid, addressed as follows:
 


 
If to the Company:
 
President
 
Digirad Ultrascan Solutions, Inc.
 
1048 Industrial Court, Suite E
 
Suwanee, GA  30024
 


 
If to Digirad Imaging Solutions, Inc.
 
President
 
Digirad Imaging Solutions, Inc.
 
13950 Stowe Drive
 
Poway, California  92064
 


 
If to EMPLOYEE:
 
Matthew G. Molchan
 
_________________________
 
_________________________
 
_________________________


 
 
 

--------------------------------------------------------------------------------

 

Any such written notice shall be deemed received when personally delivered or
upon receipt in the event of facsimile or overnight courier, or three (3) days
after its deposit in the United States mail by certified mail as specified
above.  Either Party may change its address for notices by giving notice to the
other Party in the manner specified in this section.
 


 
10.           Choice of Law.
 
10.1           Choice of Law.  This Agreement is made in Atlanta, Georgia.  This
Agreement shall be construed and interpreted in accordance with the internal
laws of the State of Georgia, without regard to its conflicts of laws
provisions.
 


 
11.           Integration.
 
11.1           Integration.  This Agreement contains the entire agreement of the
Parties relating to the subject matter of this Agreement, and supersedes all
prior oral and written employment agreements or arrangements between the
Parties.  This Agreement cannot be amended or modified except by a written
agreement signed by EMPLOYEE and the Company.
 


 
12.           Waiver.
 
12.1           Waiver.  No term, covenant or condition of this Agreement or any
breach thereof shall be deemed waived, except with the written consent of the
Party against whom the waiver is claimed, and any waiver of any such term,
covenant, condition or breach shall not be deemed to be a waiver of any
preceding or succeeding breach of the same or any other term, covenant,
condition or breach.  No failure to exercise, delay in exercising, or single or
partial exercise of any right, power or remedy by either Party hereto shall
constitute a waiver thereof or shall preclude any other or further exercise of
the same or any other right, power or remedy.
 


 
13.           Severability.
 
13.1           Severability.  The unenforceability, invalidity, or illegality of
any provision of this Agreement shall not render any other provision of this
Agreement unenforceable, invalid or illegal.
 


 
 

--------------------------------------------------------------------------------

 
 
14.           If any provision of this Agreement is found to be illegal, the
illegal provision may be reformed so as to make it legal.
 


 
15.           Interpretation; Construction.
 
15.1           Interpretation.  The headings set forth in this Agreement are for
convenience only and shall not be used in interpreting this Agreement.  The
Parties acknowledge that each Party and its counsel has reviewed and revised, or
had an opportunity to review and revise, this Agreement, and the normal rule of
construction to the effect any ambiguities are to be resolved against the
drafting Party shall not be employed in the interpretation of this Agreement.
 


 
16.           Attorneys' Fees.
 
16.1           Attorneys' Fees.  In any controversy or claim arising out of or
relating to this Agreement or breach thereof, which results in legal action,
proceeding or arbitration, the prevailing Party in such action, as determined by
the court or arbitrator, shall be entitled to recover reasonable attorneys' fees
and costs incurred in such action.
 


 
17.           Counterparts.
 
17.1           Counterparts.  This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall together
constitute and original thereof.
 


 
18.           Representations and Warranties.
 
18.1           Representations and Warranties.  EMPLOYEE represents and warrants
that he is not restricted or prohibited, contractually or otherwise, from
entering into and performing each of the terms and covenants contained in this
Agreement, and that his execution and performance of this Agreement will not
violate or breach any other agreement between EMPLOYEE and any other person or
entity.
 


 
19.           Arbitration.
 
19.1           Arbitration.  Any controversy or claim arising out of or relating
to this Agreement, or the breach hereof, or arising out of or relating to the
rights, duties or obligations of the Company or of EMPLOYEE shall be settled by
binding arbitration conducted in Atlanta, if the arbitration is brought by the
Company, or in San Diego, if the arbitration is brought by EMPLOYEE, in
accordance with, and by an arbitrator appointed pursuant to the rules of the
American Arbitration Association in effect at the time, and the judgment upon
the award rendered pursuant thereto shall be in writing and may be entered in
any court having jurisdiction, and all rights or remedies of the Company and of
the EMPLOYEE to the contrary are hereby expressly waived.  The Company shall pay
the arbitration fees and costs for such arbitrator.
 


 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first above written.
 


 
 

 DIGIRAD ULTRASCAN SOLUTIONS, INC.     EMPLOYEE      By:   /s/ Todd P. Clyde 
 /s/ Matthew G. Molchan               President  Matthew G. Molchan        

 


 
 
 

--------------------------------------------------------------------------------

 
AMENDMENT TO
 
EMPLOYMENT AGREEMENT
 
This Amendment to the Employment Agreement of Matthew G. Molchan dated May 1,
2007 (this “Amendment”) is entered into as of September 30, 2010 by and between
each of Digirad Corporation and its wholly owned subsidiaries Digirad Ultrascan
Solutions, Inc. and Digirad Imaging Solutions, Inc. (which companies are
individually and collectively identified hereinafter as the “Company”) and
Matthew G. Molchan (hereinafter the “Employee”) (collectively, the “Parties”).
 
RECITALS
 
WHEREAS, the Company and Employee entered into an Employment Agreement dated May
2, 2007 (hereinafter the “Employment Agreement”); and
 
WHEREAS, the Company and Employee desire to amend the Employment Agreement on
the terms and subject to the conditions set forth herein.
 
NOW, THEREFORE, the parties hereto agree as follows:
 
AGREEMENT
 


 
1.           Section 1.5 of the Employment Agreement shall be amended and
restated in its entirety to read as follows, effective as of the Effective Date
of this Amendment:
 
1.5.           Term of Agreement.  Subject to the provisions for earlier
termination set forth in Section 3, the term of EMPLOYEE's employment hereunder
shall commence on May 1, 2007 (the “Effective Date”) and continue through
December 31, 2011 (the “Initial Term”).  The Initial Term will automatically
renew for additional, successive one (1)-year periods (each a “Renewal Term”)
unless either party provides written notice of such party's intent not to
continue this Agreement no less than thirty (30) days prior to the expiration of
the Initial Term or any Renewal Term, as the case may be (the Initial Term and
any Renewal Terms shall be referred to herein as the “Term”).”
 


 
2.           Section 2.3 of the Employment Agreement shall be amended and
restated in its entirety to read as follows, effective as of the Effective Date
of this Amendment:
 
2.3           Performance Bonus.  Beginning on July 1, 2010, EMPLOYEE shall be
enrolled in an incentive bonus program, under which he may become eligible to
receive an annual incentive bonuses based upon the financial achievement of the
Company's offices in Georgia, North Carolina, South Carolina, Tennessee,
Indiana, Illinois, Wisconsin, Michigan and Ohio.  Specifically, EMPLOYEE's
target bonus shall consist of up to four and one half (4.5) percent on all Free
Cash Flow generated by the Company's Georgia and Tennessee offices plus four and
one half (4.5) percent of thirty (30) percent of the gross margin generated by
the Company's North Carolina and South Carolina, Indiana, Illinois, Wisconsin,
Michigan and Ohio offices during each calendar year. [Note: The gross margin
shall include, but not be limited to, an accrual for the Performance Bonus and
Other Cost of Sales as the Company defines. Also, for the first half of the 2010
calendar year, the bonus will be handled in a separate agreement. This
Performance Bonus will be calculated based on actual results for the 2010
calendar year.] “Free Cash Flow” is defined under this Agreement as the cash
from the Company's operations less the cash consumed by capital expenditures,
including any accrual of EMPLOYEE's target bonus. To be eligible for any bonus
payout, Free Cash Flow from Georgia and Tennessee offices must be equal to or
greater than $1.1 million for the year and the gross margin for the Company's
North Carolina and South Carolina, Indiana, Illinois, Wisconsin, Michigan, and
Ohio offices must be equal to or greater than $2.35 million for the year and the
total capital expenditures for these areas must be equal to or less than $0.4
million. EMPLOYEE's target bonus shall be reviewed by the Company's Chief
Executive Officer (the “CEO”) or the Board (or a committee thereof) on an annual
basis, and such target bonus for the calendar year under review may be modified
from the target bonus in effect for the immediately preceding calendar year (it
being understood that the actual amount of bonus received for any calendar year
may be more or less than that received in any prior year).  The CEO and/or the
Board will retain complete and final discretion over the terms and payment of
any incentive bonus.  Such bonus shall be expressly contingent upon EMPLOYEE's
continued employment as of December 31 of the applicable calendar year.  The
bonus, if any, will be paid no later than March 15 of the year following the end
of the applicable calendar year in which it was earned.”
 
 
 

--------------------------------------------------------------------------------

 


 
3.           Section 2.7 of the Employment Agreement shall be amended and
restated in its entirety to read as follows, effective as of the Effective Date
of this Amendment:
 
“During the Term, the Company will reimburse EMPLOYEE for reasonable business
travel, entertainment, or other business expenses incurred by EMPLOYEE in the
furtherance of or in connection with the performance of EMPLOYEE's duties
hereunder, in accordance with the Company's expense reimbursement policy as in
effect from time to time.  The Company will reimburse EMPLOYEE for reasonable
expenses related to hotel room rental for pre-authorized business travel, up to
a daily maximum, before taxes, of One Hundred Fifty Dollars ($150).  While
EMPLOYEE may elect to stay in a hotel costing greater than One Hundred Fifty
Dollars ($150) per day, the Company will only reimburse EMPLOYEE for up to One
Hundred Fifty Dollars ($150) of the cost of such hotel.  In certain limited
circumstances, the Company may reimburse EMPLOYEE for hotel accommodations
greater than One Hundred Fifty Dollars ($150), but such reimbursement must be
approved, in advance, in writing, by the Company's CEO.  Reimbursements shall be
made by the Company to EMPLOYEE consistent with the Company's normal expense
reimbursement policy, provided that EMPLOYEE submits documentation to the
Company substantiating his payments for hotel expenses and other reimbursable
expenses.”
 
4.           The third sentence of Section 3.1 of the Employment Agreement shall
be amended and restated in its entirety to read as follows, effective as of the
Effective Date of this Amendment:
 
“EMPLOYEE shall not be entitled to any severance payment in the event that he is
terminated for Cause.”
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
5.           Subsection (a) of Section 3.2 of the Employment Agreement shall be
amended and restated in its entirety to read as follows, effective as of the
Effective Date of this Amendment:
 
(a)           If EMPLOYEE's employment under this Agreement is terminated by the
Company without Cause (as defined herein), EMPLOYEE shall be entitled to receive
(1) his Base Salary and the prorated amount of the Performance Bonus payable
hereunder and not yet paid, up to and including the date of his termination (the
“Termination Payment”), and (2) a severance payment equal to six months of his
Base Salary, as then in effect (less applicable withholding), provided the
conditions of Section 3.4 have been met.”
 
6.           The following shall be added to the end of Section 3.4 of the
Employment Agreement, effective as of the Effective Date of this Amendment:
 
      "No Termination Payment and severance payment will be paid or provided
unless the General Release is executed and becomes effective by the earlier of
thirty (30) days following EMPLOYEE's termination date or any earlier date
provided in the General Release.  If EMPLOYEE's employment terminates on or
before December 1 of a calendar year, EMPLOYEE's Termination Payment and
severance payments will be paid or commence no later than December 31 of that
calendar year, except as otherwise required to comply with the six (6) month
payment delay described in Section 20.  If EMPLOYEE's employment terminates
after December 1, EMPLOYEE's Termination Payment and severance payment will be
paid or commence on the later of (a) the first payroll date in the calendar year
following the calendar year of EMPLOYEE's termination or (b) the first payroll
date following the date EMPLOYEE's General Release becomes effective, except as
otherwise required to comply with the six (6) month payment delay described in
Section 20 herein.”
 
7.           Section 4 of the Employment Agreement shall be amended and restated
in its entirety to read as follows, effective as of the Effective Date of this
Amendment:
 
"4.   Non-Competition and Non-Solicitation Obligation.
 
4.1           Non-Competition.  To preserve the goodwill associated with the
Company's business and to protect the Company's trade secrets and confidential
information, Employee hereby agrees to the following restrictions on EMPLOYEE's
activities:
 
(a)  During the course of EMPLOYEE's employment and for a period of two (2)
years immediately following the termination of the employment relationship with
the Company, whether EMPLOYEE resigns voluntarily or is terminated by the
Company involuntarily, EMPLOYEE will not, without the prior written consent of
the Company, whether paid or not: (i) serve as a partner, principal, licensor,
licensee, employee, consultant, officer, director, manager, agent, affiliate,
representative, advisor, promoter, associate, investor, or otherwise for, (ii)
directly or indirectly, own, purchase, organize or take preparatory steps for
the organization of, or (iii) build, design, finance, acquire, lease, operate,
manage, control, invest in, work or consult for or otherwise join, participate
in or affiliate himself with, any business competitive with or otherwise similar
to the Company's business;
 
 
 

--------------------------------------------------------------------------------

 
(b)  The foregoing covenant shall cover EMPLOYEE's activities in every part of
the Territory.  “Territory” shall mean the states of Georgia, North Carolina,
South Carolina, Indiana, Illinois, Wisconsin, Michigan, Ohio and Tennessee, in
which the Company conducts business, operations and/or sales as of the date
hereof.  Should EMPLOYEE obtain other employment during EMPLOYEE's employment
with the Company or within two (2) years immediately following the termination
of EMPLOYEE's relationship with the Company, EMPLOYEE agrees to provide written
notification to the Company as to the name and address of EMPLOYEE's new
employer, the position that EMPLOYEE expects to hold, and a general description
of EMPLOYEE's duties and responsibilities, at least thirty (30) days prior to
starting such employment.
 
4.2   Non-Solicitation.
 
(a)  Non-Solicitation of Company Clients.  EMPLOYEE agrees that for a period of
two (2) years immediately following the termination of EMPLOYEE's relationship
with the Company, whether EMPLOYEE resigns voluntarily or is terminated by the
Company involuntarily, EMPLOYEE shall not contact, or cause to be contacted,
directly or indirectly, or engage in any form of oral, verbal, written,
recorded, transcribed, or electronic communication with any Company Clients for
the purposes of conducting business that is competitive or similar to that of
the Company or for the purpose of disadvantaging the Company's business in any
way.  For the purposes of this Agreement, “Company Clients” shall mean all
persons or entities that have used or inquired of the Company's services at any
time during the two-year period preceding the termination of EMPLOYEE's
employment with the Company or whose identity otherwise constitutes trade secret
information.  EMPLOYEE acknowledges and agrees that the identity of the Company
Clients is not readily ascertainable or discoverable through public sources, and
that the Company's list of Company Clients was cultivated with great effort and
secured through the expenditure of considerable time and money by the
Company.  Notwithstanding the foregoing, this Section does not prohibit EMPLOYEE
from accepting as customers those Company Clients of EMPLOYEE that wish to
transfer their business without being solicited by EMPLOYEE, directly or
indirectly.
 
(b)  Non-Solicitation of Employees.  EMPLOYEE agrees that for a period of two
(2) years immediately following the termination of EMPLOYEE's relationship with
the Company for any reason, whether voluntary or involuntary, with or without
cause, EMPLOYEE shall not either directly or indirectly solicit any of the
Company's employees to leave their employment, or attempt to solicit employees
of the Company, either for EMPLOYEE or for any other person or
entity.  Notwithstanding the foregoing, this Section does not prohibit EMPLOYEE
from accepting the employment application from those Company employees that wish
to separate from the Company without being solicited by EMPLOYEE, directly or
indirectly.
 
4.3.   Scope of Agreement.  EMPLOYEE acknowledges and agrees that the time,
geographic and scope limitations of EMPLOYEE's obligations under Sections 4.1
and 4.2 above are fair and reasonable in all respects, especially in light of
the scope and nature of the Company's business and the Company's need to protect
its trade secrets, confidential and proprietary information, and the goodwill of
its business.  EMPLOYEE further acknowledges and agrees that EMPLOYEE will not
be precluded from gainful employment if EMPLOYEE is obligated not to compete
with the Company during the period and within the Territory as described above.
 
 
 

--------------------------------------------------------------------------------

 
4.4  Certain Remedies.  It is specifically understood and agreed that any breach
of the provisions of this Section 4 by EMPLOYEE would result in irreparable
injury to the Company, that the remedy at law alone will be an inadequate remedy
for such breach and that, in addition to any other remedy it may have, the
Company shall be entitled to enforce the specific performance of Section 4 by
EMPLOYEE through both temporary and permanent injunctive relief, it being
understood that injunctive relief is in addition to, and not in lieu of, such
other remedies.
 
4.5.   Severability.  If one or more of the provisions in Section 4 are deemed
void by law, then the remaining provisions will continue in full force and
effect.  In the event that the provisions of sections 4.1(a) or 4.1(b) above are
deemed to exceed the time, geographic or scope limitations permitted by
applicable law, then such provisions shall be reformed to the maximum time,
geographic or scope limitations, as the case may be, then permitted by such
law.  In the event that the applicable court or arbitrator does not exercise the
power granted to it in the prior sentence, EMPLOYEE and the Company agree to
replace such invalid or unenforceable term or provision with a valid and
enforceable term or provision that will achieve, to the extent possible, the
economic, business and other purposes of such invalid or unenforceable term.”
 
8.           Section 19 of the Employment Agreement shall be amended and
restated in its entirety to read as follows, effective as of the Effective Date
of this Amendment:
 
"19.   Arbitration and Equitable Relief.
 
19.1           Arbitration.  IN CONSIDERATION OF EMPLOYEE'S EMPLOYMENT WITH THE
COMPANY, ITS PROMISE TO ARBITRATE ALL EMPLOYMENT-RELATED DISPUTES, AND
EMPLOYEE'S RECEIPT OF THE COMPENSATION, PAY RAISES, AND OTHER BENEFITS PAID TO
HIM BY THE COMPANY, AT PRESENT AND IN THE FUTURE, EMPLOYEE AGREES THAT ANY AND
ALL CONTROVERSIES, CLAIMS, OR DISPUTES WITH ANYONE (INCLUDING THE COMPANY AND
ANY EMPLOYEE, OFFICER, DIRECTOR, SHAREHOLDER, OR BENEFIT PLAN OF THE COMPANY IN
THEIR CAPACITY AS SUCH OR OTHERWISE) ARISING OUT OF, RELATING TO, OR RESULTING
FROM EMPLOYEE'S EMPLOYMENT WITH THE COMPANY OR THE TERMINATION OF EMPLOYEE'S
EMPLOYMENT WITH THE COMPANY, INCLUDING ANY BREACH OF THIS AGREEMENT, SHALL BE
SUBJECT TO BINDING ARBITRATION UNDER THE ARBITRATION RULES SET FORTH IN THE
GEORGIA ARBITRATION CODE (THE “ACT”), AND PURSUANT TO GEORGIA LAW.  THE FEDERAL
ARBITRATION ACT SHALL CONTINUE TO APPLY WITH FULL FORCE AND EFFECT
NOTWITHSTANDING THE APPLICATION OF PROCEDURAL RULES SET FORTH IN THE
ACT.  DISPUTES WHICH EMPLOYEE AGREES TO ARBITRATE, AND THEREBY AGREES TO WAIVE
ANY RIGHT TO A TRIAL BY JURY, INCLUDE ANY STATUTORY CLAIMS UNDER STATE OR
FEDERAL LAW, INCLUDING, BUT NOT LIMITED TO, CLAIMS UNDER TITLE VII OF THE CIVIL
RIGHTS ACT OF 1964, THE AMERICANS WITH DISABILITIES ACT OF 1990, THE AGE
DISCRIMINATION IN EMPLOYMENT ACT OF 1967, THE OLDER WORKERS BENEFIT PROTECTION
ACT, THE SARBANES-OXLEY ACT, THE WORKER ADJUSTMENT AND RETRAINING NOTIFICATION
ACT, THE FAMILY AND MEDICAL LEAVE ACT, CLAIMS OF HARASSMENT, DISCRIMINATION, OR
WRONGFUL TERMINATION, AND ANY OTHER STATUTORY OR COMMON LAW CLAIMS UNDER GEORGIA
LAW.  EMPLOYEE FURTHER UNDERSTANDS THAT THIS AGREEMENT TO ARBITRATE ALSO APPLIES
TO ANY DISPUTES THAT THE COMPANY MAY HAVE WITH EMPLOYEE.
 
 
 

--------------------------------------------------------------------------------

 
19.2           Procedure.  EMPLOYEE AGREES THAT ANY ARBITRATION WILL BE
CONDUCTED IN ATLANTA, GEORGIA.  EMPLOYEE FURTHER AGREES THAT ANY ARBITRATION
WILL BE ADMINISTERED BY THE AMERICAN ARBITRATION ASSOCIATION (“AAA”), PURSUANT
TO ITS EMPLOYMENT ARBITRATION RULES & PROCEDURES (THE “AAA RULES”).  EMPLOYEE
UNDERSTANDS THAT THE COMPANY AND EMPLOYEE WILL SPLIT THE ADMINISTRATIVE AND
HEARING FEES CHARGED BY THE ARBITRATOR AND AAA, EXCEPT THAT THE PARTY WHO
INITIATES THE ARBITRATION SHALL PAY THE ENTIRE FILING FEE.  EMPLOYEE AGREES THAT
THE ARBITRATOR SHALL HAVE THE POWER TO DECIDE ANY MOTIONS BROUGHT BY ANY PARTY
TO THE ARBITRATION, INCLUDING MOTIONS FOR SUMMARY JUDGMENT AND/OR ADJUDICATION
AND MOTIONS TO DISMISS AND DEMURRERS, PRIOR TO ANY ARBITRATION
HEARING.  EMPLOYEE ALSO AGREES THAT THE ARBITRATOR SHALL HAVE THE POWER TO AWARD
ANY REMEDIES AVAILABLE UNDER APPLICABLE LAW, AND THAT THE ARBITRATOR SHALL AWARD
REASONABLE ATTORNEYS' FEES AND COSTS TO THE PREVAILING PARTY.  EMPLOYEE AGREES
THAT THE ARBITRATOR SHALL ADMINISTER AND CONDUCT ANY ARBITRATION IN A MANNER
CONSISTENT WITH THE ACT AND THAT TO THE EXTENT THAT THE AAA RULES CONFLICT WITH
THE ACT, THE ACT SHALL TAKE PRECEDENCE.  EMPLOYEE AGREES THAT THE DECISION OF
THE ARBITRATOR SHALL BE IN WRITING.
 
19.3           Remedy.  EXCEPT AS PROVIDED BY THE ACT AND THIS AGREEMENT,
ARBITRATION SHALL BE THE SOLE, EXCLUSIVE, AND FINAL REMEDY FOR ANY DISPUTE
BETWEEN EMPLOYEE AND THE COMPANY.  ACCORDINGLY, EXCEPT AS PROVIDED FOR BY THE
ACT AND THIS AGREEMENT, NEITHER EMPLOYEE NOR THE COMPANY WILL BE PERMITTED TO
PURSUE COURT ACTION REGARDING CLAIMS THAT ARE SUBJECT TO ARBITRATION.
 
19.4           Availability of Injunctive Relief.  EMPLOYEE UNDERSTANDS THAT ANY
BREACH OR THREATENED BREACH OF THE EMPLOYEE PROPRIETARY INFORMATION AND
INVENTIONS ASSIGMENT AGREEMENT BETWEEN EMPLOYEE AND THE COMPANY OR ANY OTHER
AGREEMENT REGARDING TRADE SECRETS, CONFIDENTIAL INFORMATION, OR NON-SOLICITATION
WILL CAUSE IRREPARABLE INJURY AND THAT MONEY DAMAGES WILL NOT PROVIDE AN
ADEQUATE REMEDY THEREFOR.  ACCORDINGLY, BOTH PARTIES SHALL BE ENTITLED, AS A
MATTER OF RIGHT, TO SEEK AND OBTAIN, IN ANY COURT OF COMPETANT JURISDICTION WITH
RESPECT TO ANY ACTUAL OR THREATENED BREACH OF ANY PROVISION OF THIS AGREEMENT,
THE EMPLOYEE PROPRIETARY INFORMATION AND INVENTIONS ASSIGMENT AGREEMENT, OR ANY
OTHER AGREEMENT REGARDING TRADE SECRETS, CONFIDENTIAL INFORMATION, OR
NON-SOLICITATION: (I) A DECREE OR ORDER OF SPECIFIC PERFORMANCE TO ENFORCE THE
OBSERVANCE AND PERFORMANCE OF THE PARTIES' OBLIGATIONS; AND (II) AN INJUNCTION
RESTRAINING SUCH BREACH OR THREATENED BREACH.  EMPLOYEE AGREES THAT THE COMPANY
SHALL NOT BE REQUIRED TO OBTAIN, FURNISH, OR POST ANY BOND OR SIMILAR INSTRUMENT
IN CONNECTION WITH OR AS A CONDITION TO OBTAINING ANY REMEDY REFERRED TO IN THIS
SECTION, AND EMPLOYEE IRREVOCABLY WAIVES ANY RIGHT HE MAY HAVE TO REQUIRE THE
OBTAINING, FURNISHING, OR POSTING OF ANY SUCH BOND OR SIMILAR INSTRUMENT.  IN
THE EVENT THAT EITHER PARTY SEEKS INJUNCTIVE RELIEF, THE PREVAILING PARTY SHALL
BE ENTITLED TO RECOVER ITS REASONABLE ATTORNEYS' FEES AND COSTS.
 
 
 
 

--------------------------------------------------------------------------------

 
 
19.5           Administrative Relief.  EMPLOYEE UNDERSTANDS THAT THIS AGREEMENT
DOES NOT PROHIBIT HIM FROM PURSUING AN ADMINISTRATIVE CLAIM WITH A LOCAL, STATE,
OR FEDERAL ADMINISTRATIVE BODY OR GOVERNMENT AGENCY THAT IS AUTHORIZED TO
ENFORCE OR ADMINISTER LAWS RELATED TO EMPLOYMENT, INCLUDING, BUT NOT LIMITED TO
THE EQUAL EMPLOYMENT OPPORTUNITY COMMISSION, OR THE STATE BOARD OF WORKERS'
COMPENSATION.  THIS AGREEMENT DOES, HOWEVER, PRECLUDE EMPLOYEE FROM PURSUING
COURT ACTION REGARDING ANY SUCH CLAIM, EXCEPT AS PERMITTED BY LAW
 
19.6           Voluntary Nature of Agreement. EMPLOYEE ACKNOWLEDGES AND AGREES
THAT HE IS EXECUTING THIS AGREEMENT VOLUNTARILY AND WITHOUT ANY DURESS OR UNDUE
INFLUENCE BY THE COMPANY OR ANYONE ELSE.  EMPLOYEE FURTHER ACKNOWLEDGES AND
AGREES THAT HE HAS CAREFULLY READ THIS AGREEMENT AND THAT HE HAS ASKED ANY
QUESTIONS NEEDED FOR HIM TO UNDERSTAND THE TERMS, CONSEQUENCES, AND BINDING
EFFECT OF THIS AGREEMENT AND FULLY UNDERSTAND IT, INCLUDING THAT HE IS WAIVING
HIS RIGHT TO A JURY TRIAL.  FINALLY, EMPLOYEE AGREES THAT HE HAS BEEN PROVIDED
AN OPPORTUNITY TO SEEK THE ADVICE OF AN ATTORNEY OF HIS CHOICE BEFORE SIGNING
THIS AGREEMENT.”
 
9.           A new section, Section 20, shall be added to the Employment
Agreement, which shall read in its entirety as follows, effective as of the
Effective Date of this Amendment:
 
"20.   Section 409A.
 
20.1           Notwithstanding anything to the contrary in this Agreement, no
severance payment or benefits to be paid or provided to EMPLOYEE, if any
pursuant to this Agreement that, when considered together with any other
severance payments or separation benefits, are considered deferred compensation
under Section 409A of the Internal Revenue Code of 1986, as amended and any
regulations thereunder (“Section 409A”) (together, the “Deferred Payments”) will
be paid or otherwise provided until EMPLOYEE has a “separation from service”
within the meaning of Section 409A.  Similarly, no severance payable to
EMPLOYEE, if any, pursuant to this Agreement that otherwise would be exempt from
Section 409A pursuant to Treasury Regulation Section 1.409A-1(b)(9) will be
payable until EMPLOYEE has a “separation from service” within the meaning of
Section 409A.
 
20.2           Any severance payments or benefits under this Agreement that
would be considered Deferred Payments will be paid on, or in the case of
installments, will not commence until, the thirtieth (30th) day following
EMPLOYEE'S separation from service or, if later, such time as required by
Section 20.3 below.  Except as required by Section 20.3 below, any installment
payments that would have been made to EMPLOYEE during the thirty (30) day period
immediately following EMPLOYEE'S separation from service but for the preceding
sentence will be paid to Employee on the thirtieth (30th) day following
EMPLOYEE'S separation from service and the remaining payments shall be made as
provided in this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
20.3           Notwithstanding anything to the contrary in this Agreement, if
EMPLOYEE is a “specified employee” within the meaning of Section 409A at the
time of EMPLOYEE's termination (other than due to death), then the Deferred
Payments, if any, that are payable within the first six (6) months following
EMPLOYEE's separation from service, will become payable on the first payroll
date that occurs on or after the date six (6) months and one (1) day following
the date of EMPLOYEE's separation from service.  All subsequent Deferred
Payments, if any, will be payable in accordance with the payment schedule
applicable to each payment or benefit. Notwithstanding anything herein to the
contrary, if EMPLOYEE dies following EMPLOYEE's separation from service, but
prior to the six (6) month anniversary of the separation from service, then any
payments delayed in accordance with this paragraph will be payable in a lump sum
as soon as administratively practicable after the date of EMPLOYEE's death and
all other Deferred Payments will be payable in accordance with the payment
schedule applicable to each payment or benefit.  Each payment and benefit
payable under this Agreement is intended to constitute a separate payment for
purposes of Section 1.409A-2(b)(2) of the Treasury Regulations.
 
20.4           Any amount paid under this Agreement that satisfies the
requirements of the “short-term deferral” rule set forth in Section
1.409A-1(b)(4) of the Treasury Regulations will not constitute Deferred Payments
for purposes of Section 20.1 above.
 
20.5           Any amount paid under this Agreement that qualifies as a payment
made as a result of an involuntary separation from service pursuant to Section
1.409A-1(b)(9)(iii) of the Treasury Regulations that does not exceed the Section
409A Limit will not constitute Deferred Payments for purposes of Section 20.1
above.  For purposes of this Agreement, “Section 409A Limit” means two (2) times
the lesser of: (x) EMPLOYEE's annualized compensation based upon the annual rate
of pay paid to EMPLOYEE during the EMPLOYEE's taxable year preceding the
EMPLOYEE's taxable year of his separation from service as determined under
Treasury Regulation Section 1.409A-1(b)(9)(iii)(A)(1) and any Internal Revenue
Service guidance issued with respect thereto; or (y) the maximum amount that may
be taken into account under a qualified plan pursuant to Section 401(a)(17) of
the Code for the year in which EMPLOYEE's separation from service occurred.
 
20.6           The foregoing provisions and all compensation and benefits
provided under this Agreement are intended to comply with or be exempt from the
requirements of Section 409A so that none of the severance payments and benefits
to be provided hereunder will be subject to the additional tax imposed under
Section 409A, and any ambiguities or ambiguous terms herein will be interpreted
to be exempt or so comply.  The Company and EMPLOYEE agree to work together in
good faith to consider amendments to this Agreement and to take such reasonable
actions which are necessary, appropriate or desirable to avoid imposition of any
additional tax or income recognition prior to actual payment to EMPLOYEE under
Section 409A.”
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
10.           Except as specifically provided in and modified by this Amendment,
the Employment Agreement is in all other respects hereby ratified and confirmed
and references to the Employment Agreement shall be deemed to refer to the
Employment Agreement as modified by this Amendment.
 
11.           This Amendment will become effective on the date it has been
signed by both Parties (the “Effective Date”).
 
IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.
 
 

 EMPLOYEE:    COMPANY:      MATTHEW G. MOLCHAN  DIGIRAD COPORATION      By: /s/
Matthew G. Molchan  By: /s/ Todd P. Clyde      Date: September 30, 2010  Date:
September 30, 2010

 
 
 
 



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 